t c memo united_states tax_court ian g koblick and tonya a koblick petitioners v commissioner of internal revenue respondent docket no filed date v jean owens for petitioners timothy maher for respondent memorandum findings_of_fact and opinion goeke judge petitioners ian g and tonya a koblick individually referred to as mr koblick and mrs koblick respectively challenge respondent’s income_tax deficiency determination for and which is based upon the disallowance of charitable deductions that were carried forward from a contribution of percent of the outstanding_stock in sealodge international inc sealodge to maine resources development foundation mrdf a sec_501 charity the issue before us is the value of the 45-percent stock ownership_interest in sealodge as explained in more detail herein we find that the interest was worth significantly less than reported by petitioners findings_of_fact petitioners are husband and wife who resided in key largo florida as of the date of the filing of the petition on date mr koblick transferred big_number shares of common_stock of sealodge to mrdf the big_number shares of sealodge stock transferred by mr koblick to mrdf represented percent of the outstanding_stock of sealodge there were two other shareholders of sealodge dr neil monney dr monney who owned percent and debra alexander who owned percent they also transferred their shares to mrdf simultaneously with mr koblick’s transfer petitioners received dollar_figure from mrdf in exchange for the 45-percent interest in sealodge transferred to mrdf by mr koblick on their form_1040 u s individual_income_tax_return form_1040 petitioners claimed that the fair_market_value of the stock in sealodge donated to mrdf was dollar_figure and 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure that the resulting gift to mrdf was dollar_figure dollar_figure gross value of stock less dollar_figure received from mrdf petitioners attached to their income_tax return a letter dated date from the treasurer of mrdf to mr koblick and the two other shareholders of sealodge the mrdf letter confirmed the transfer of the mrdf shares and valued those shares based on a report of edward m geiger a consulting engineer mr geiger’s report and another report prepared by thomas ferguson were also attached to the return petitioners claimed charitable_contribution deductions on their federal_income_tax returns for their donation of sealodge stock to mrdf as follows year amount dollar_figure big_number big_number big_number big_number big_number petitioners timely filed their form sec_1040 for the calendar years and with the internal_revenue_service in atlanta georgia on date and date respectively respondent determined in the notice_of_deficiency for and that petitioners owed deficiencies of dollar_figure and dollar_figure respectively the adjustments to income for both years resulted from the reduction of the claimed deduction for the contribution of sealodge stock from dollar_figure to dollar_figure sealodge sealodge was incorporated in florida in date sealodge’s stock was never publicly traded or listed on a public exchange debra alexander received her 10-percent interest in sealodge from william alexander in date this was the sole transfer of sealodge’s stock prior to the transfers of sealodge stock to mrdf on date the bylaws of sealodge restricted the transfer of the corporation’s stock as follows a sealodge’s stock was nontransferable through sale or otherwise without the prior approval of the corporation b sealodge reserved the right to deny a transfer of the corporation’s stock and c sealodge reserved the right to purchase or refuse to purchase the stock of any shareholder who desired to transfer his or her stock at all relevant times mr koblick and dr monney were the sole directors and officers of sealodge mr koblick was the president and treasurer of sealodge dr monney was the secretary during the period date through date sealodge did not have any cashflow available to increase equity and sealodge never paid a dividend as of date sealodge did not have any liabilities on or about date sealodge registered a trademark with the u s patent and trademark office for the name jules undersea lodge this trademark expired on date and was not renewed as of date sealodge’s assets consisted of a submersible barge known as jules undersea lodge a command center two diving bells and other miscellaneous equipment whose value was not of significance a plan_of_liquidation was in place on the valuation_date so sealodge’s assets could be distributed to mrdf sealodge was liquidated as of date jules undersea lodge jules undersea lodge was built in by perry submarine builders perry it was originally named la chalupa and was constructed with private funds advanced by john perry the owner of perry operational funds for la chalupa were provided by the government of puerto rico under the puerto rico international undersea laboratory program prinul the vessel was designed to house researchers for a week or more at a time at depths of up to and not exceeding approximately feet during the early 1970s the vessel was submerged off the coast of puerto rico mr koblick was involved as director of the prinul program during the early-to-mid portion of the 1970s eventually by the mid- 1970s funding for the prinul program ceased and john perry reclaimed the vessel la chalupa ended up in dry dock storage in south florida during an individual russ hobson undertook extensive renovations of the vessel at a cost of approximately dollar_figure mr hobson intended to use the vessel for a salvage operation in south america mr hobson later became financially imperiled and abandoned the project in mr koblick and dr monney acquired the vessel from the derecktor gunnell shipyard by paying dollar_figure towards an outstanding yard bill the vessel was then transferred to a corporate entity jules habitat inc mr koblick and dr monney were the shareholders of jules habitat inc mr koblick and dr monney together invested an additional dollar_figure in into the project by the end of a total of dollar_figure had been invested into the renovation project comprising dollar_figure invested by mr hobson dollar_figure to acquire the vessel from derecktor gunnell and dollar_figure to convert the vessel into a habitat and acquire operational systems the collective renovations undertaken by mr hobson mr koblick and dr monney converted the vessel into an undersea habitat or lodge with two suites and a common room there were a total of five beds in the habitat the vessel was rechristened jules undersea lodge jul by the end of jul was submerged in a lagoon located in key largo florida jul had its first overnight guest by by the vessel and its related equipment were transferred to sealodge the cost to build a vessel in accordance with the standards of the american board_of shipping abs and to have the vessel certified by the abs would be from to percent more than the cost to build the same vessel without abs certification jul has never been certified by abs jul has been subject_to a regular maintenance program but there have been no major renovations to it since during the years prior to and following the contribution in dispute approximately percent of jul’s usage was as an undersea hotel the remaining use has been as a research facility the operation of jul as an undersea hotel had net operating losses for the years prior to the charitable_contribution ranging from dollar_figure to dollar_figure opinion in this valuation dispute the parties adopt very similar methodologies but use widely different estimates of the elements of the methodologies they apply petitioners’ position presents an internal inconsistency between the estimate of replacement cost used by petitioners’ principal witness at trial and the determination of replacement cost used to estimate the donation by mrdf which was attached to petitioners’ return for with a letter from mrdf to the donees our discussion will start with the role of replacement cost in the parties’ methodologies petitioners’ expert at trial was thomas ferguson a self- described marine surveyor he valued jul by starting with an estimate of replacement cost of dollar_figure million he then determined that jul had a useful_life of years from its reoutfitted sic date in and salvage_value of dollar_figure thus resulting in depreciation of dollar_figure from the replacement cost of dollar_figure and a fair_market_value of dollar_figure million as of date mr ferguson’s original report was attached to petitioners’ income_tax return and reached the same conclusions as the report submitted at trial as stated previously a letter to the donees of sealodge from mrdf dated date was also attached to the return referenced in this letter and also attached to the return was a report prepared by edward geiger a consulting engineer mr geiger’s report determined the value of jul and related equipment as dollar_figure million based upon the estimate cost to replace this vessel 2inexplicably petitioners argue on brief that this information should be ignored because mr geiger’s report was not continued there is an obvious conflict between the use of dollar_figure million as a replacement cost by mr ferguson and mr geiger’s estimate of replacement cost however mr ferguson testified at trial he was not made aware of mr geiger’s estimate when he prepared his original report there is an additional problem with the dollar_figure million figure it was based on a letter from perry oceanographic foundation a firm related to perry to mr ferguson dated date perry’s estimate was for an abs-certified vessel which jul was not mr geiger had worked for perry and was familiar with jul’s original construction he knew jul was not abs certified and his estimate of dollar_figure million is more accurate than the dollar_figure million figure respondent’s valuation expert mr geary also determined replacement cost and depreciated that cost to arrive at a value for jul his replacement cost estimate was dollar_figure million which he reduced by percent for inflation and further reduced for depreciation to arrive at a value of dollar_figure he also used an alternative method based upon jul’s estimated value in and recommended a value of dollar_figure while expert opinions may assist in evaluating a claim we are not bound by those opinions and may reach a decision based on continued admitted at trial petitioners are in error the report was stipulated as part of a joint exhibit ex 3j the income_tax return and ironically was admitted at petitioners’ urging over respondent’s objections our own analysis of all the evidence in the record 304_us_282 94_tc_193 where experts offer conflicting estimates of fair_market_value we must weigh each estimate by analyzing the factors they used to arrive at their conclusions 38_tc_357 this court may accept or reject the opinion of an expert in its entirety or we may be selective in the use of any portion 110_tc_530 86_tc_547 74_tc_441 we are not persuaded that mr geary’s alternative method is superior to the replacement method and we do not find the replacement values used by either mr ferguson or mr geary to be the best estimate in the record rather we find mr geiger’s replacement cost to be the best starting point his involvement with the construction of jul and his background make his estimate the best choice to start the analysis we then depreciate his value as mr ferguson testified he would do had he been aware of mr geiger’s report and selected his replacement cost value this computation yields a fair_market_value for jul of dollar_figure this does not end our analysis because jul was owned by sealodge and we must determine the value of petitioners’ percent interest minority and lack of marketability discounts minority discounts and discounts for lack of marketability are often discussed together but they are distinguishable estate of murphy v commissioner tcmemo_1990_472 shares of corporate stock which represent a minority interest may be worth less than a proportionate share of the value of the assets of the corporation id citing 82_tc_239 affd without published opinion 786_f2d_1174 9th cir 79_tc_938 64_tc_927 in estate of andrews v commissioner supra pincite we noted the distinction between a minority discount and lack of marketability discount the minority shareholder discount is designed to reflect the decreased value of shares that do not convey control of a closely_held_corporation the lack of marketability discount on the other hand is designed to reflect the fact that there is no ready market for shares in a closely_held_corporation although there may be some overlap between these two discounts in that lack of control may reduce marketability it should be borne in mind that even controlling shares in a nonpublic corporation suffer from lack of marketability because of the absence of a ready private_placement market and the fact that flotation costs would have to be incurred if the corporation were to publicly offer its stock we shall first address the minority discount a minority discount is appropriate if the block of stock does not enjoy the variety of rights associated with control estate of andrews v commissioner supra pincite estate of murphy v commissioner supra citing 88_tc_1577 control means that because of the interest owned the shareholder can unilaterally direct corporate action select management decide the amount of distribution rearrange the corporation’s capital structure and decide whether to liquidate merge or sell assets 94_tc_193 respondent’s experts testified about the difficulties a 45-percent shareholder would face in changing sealodge’s corporate policies in view of its bylaws however respondent’s experts also pointed out the fact that petitioners’ interest in sealodge had swing vote attributes and could be joined with any of the two remaining blocks of stock to exercise control in the corporation we shall take these factors into consideration petitioners argue that since mrdf ultimately received control of the stock in sealodge no discount is warranted sec_25_2511-1 gift_tax regs explains that the gift_tax is an excise_tax on the transfer and is not a tax on the subject of the gift sec_25_2511-2 gift_tax regs sec_25_2511-2 gift_tax regs provides the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer nor is it conditioned upon ability to identify the donee at the time of the transfer therefore in valuing the stock petitioners transferred we do not focus on what sealodge actually received however there is authority for us to take into consideration that petitioners transferred their 45-percent interest in sealodge as part of a prearranged plan to transfer a 100-percent controlling_interest in the company in n trust co v commissioner 87_tc_349 four shareholders agreed to transfer each of their 25-percent noncontrolling interests in their closely_held_corporation to certain long-term trusts the taxpayers contended that the minority discount should be percent however the court allowed only a 25-percent discount the court determined that the taxpayers by following a prearranged agreement to transfer the shares simultaneously marched in lockstep and that so marching their position was no different than that of a single majority shareholder id pincite here we have a similar situation where petitioners and the two other shareholders of sealodge had a prearranged plan to transfer their minority shares simultaneously therefore we find that n trust co is instructive given this determination we believe respondent’s proposed figure of percent is too high in n trust co we allowed a 25-percent minority discount for a 25-percent voting interest in a corporation in this case we hold that a 10-percent discount is applicable but a holding of a 6-percent discount is sufficient to sustain the adjustment in the notice_of_deficiency therefore we sustain respondent’s adjustment without reaching the other arguments for discount raised by respondent conclusion after applying a minority-position discount of percent we would find that the 45-percent interest in sealodge transferred by mr koblick had a value of dollar_figure at the time of his gift of stock to mrdf therefore the deduction value would be dollar_figure less dollar_figure or dollar_figure because the notice_of_deficiency determines a higher value we sustain that determination and find that decision will be entered for respondent
